Case 8:19-cv-02157-TPB-AAS Document 12 Filed 02/06/20 Page 1 of 2 PageID 64




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

                             CASE NO.: 8:19-cv-02157-TPB-AAS

TATIANA MARCHE DENSON,

       Plaintiff,
vs.

PNC BANK, N.A.,

      Defendant.
_________________________/

          JOINT STIPULATION FOR FINAL DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) the parties jointly stipulate to a Dismissal with

Prejudice of this action with each party to bear their own attorney’s fees and costs.



  /s/ Yechezkel Rodal                                     /s/ Joshua C. Prever
  Yechezkel Rodal Esq.                                    Joshua C. Prever, Esq.
  Florida Bar No. 91210                                   Florida Bar No. 10134
  chezky@rodallaw.com                                     joshua.prever@hklaw.com
  Rodal Law, P.A.                                         HOLLAND & KNIGHT LLP
  5300 N.W. 33rd Ave., Suite 219                          515 East Las Olas Boulevard, Suite 1200
  Fort Lauderdale, Florida 33309                          Fort Lauderdale, Flo 33301
  Telephone: (954) 367-5308                               Phone: (954) 525-1000

  Counsel for Plaintiff, Tatiana M. Denson                Counsel for Defendant, PNC Bank N.A.
Case 8:19-cv-02157-TPB-AAS Document 12 Filed 02/06/20 Page 2 of 2 PageID 65




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
on February 6, 2020 with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the Service
List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
other authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.


Joshua C. Prever, Esq.
HOLLAND & KNIGHT LLP
515 E. Las Olas Blvd., Suite 1200
Ft. Lauderdale, FL 33301
Telephone: (954) 525-1000
Facsimile: (954) 463-2030
Email: Joshua.prever@hklaw.com

Counsel for Defendant

Service by CM/ECF


                                               Rodal Law, P.A.
                                               Attorneys for Plaintiff
                                               5300 N.W. 33rd Ave., Suite 219
                                               Fort Lauderdale, Florida 33309
                                               Telephone: (954) 367-5308
                                               Facsimile: (954) 900-1208


                                               /s/Yechezkel Rodal
                                               Yechezkel Rodal, Esq.
                                               Florida Bar No. 91210
                                               chezky@rodallaw.com
